ORDER
After argument in these consolidated eases,1 which challenge the facial constitutionality of California Elections Code §§ 3795, 5025, 10012, and 10013.5, on rehearing en banc of the panel decision, Geary v. Renne, 914 F.2d 1249 (9th Cir.1990), which is ordered withdrawn,
IT IS ORDERED that in Mark, et al. v. Corwin, et al., No. 89-15603, the district court’s grant of summary judgment to plaintiffs on their challenge to section 10012 in district court ease number C 88 3483 AJZ is affirmed. The city and county and other appellants concede that section 10012 is constitutionally deficient in that it authorizes an administrative officer to impose a prior restraint on speech without adequate procedural safeguards.
IT IS FURTHER ORDERED that the judgments are vacated and the cases remanded with instructions to dismiss without prejudice for lack of a justiciable controversy on the claims relating to the challenge of section 3795 and 5025 in Geary, et al. v. Renne, et al., No. 89-15601, and the claim in Mark, et al. v. Corwin, et al., No. 89-15603, which challenges section 10013.5. See Renne v. Geary, — U.S. -, 111 S.Ct. 2331, 115 L.Ed.2d 288 (1991).

. No. 89-15601 is Geary et al. v. Renne et al. and No. 89-15720, Geary et al. v. Renne et al., is the cross-appeal. No. 89-15603 is Mark et al. v. Corwin et al. No. 89-15719, Mark et al. v. Corwin et al., is the cross-appeal.